 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON (State Bar No. 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile: 510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   EARL THOMAS
 7   * Defendants’ counsel listed after the caption
 8
                                      UNITED STATES DISTRICT COURT
 9
                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10

11
     EARL THOMAS,                                         Case No. 2:15-cv-01952-TLN-EFB
12
                       Plaintiff,                         STIPULATION AND ORDER
13                                                        CONTINUING ALL DEADLINES AND
              v.                                          TRIAL DATE
14
     SACRAMENTO COUNTY; SACRAMENTO
15   COUNTY SHERIFF’S DEPUTIES S.
     DANIELS, FIDLER AND SERGEANT
16   McKERSEY; SERG KEREZ; 99 CENTS
     ONLY STORES, LLC; and DOES 1-20,
17   INCLUSIVE,
18                     Defendants.
19
     LONGYEAR, O’DEA & LAVRA, LLP
20   John A. Lavra, CSB No. 114533
     Kelley S. Kern, CSB No. 221265
21   3620 American River Drive, Suite 230
     Sacramento, CA 95864
22   Tel: 916-974-8500 Fax: 916-974-8510
23   Attorneys for Defendants
     COUNTY OF SACRAMENTO,
24   DEPUTY S. DANIELS, DEPUTY FIDLER,
     and SERGEANT McKERSIE (erroneously sued as Sergeant McKERSEY)
25
26
     //
27
     //
28
     STIP AND ORDER
     EXTENDING DEADLINES                              -- 1 --
     CASE NO. 2:15-cv-01952-TLN-EFB
 1   ANDREW S. PAULY (SBN 90145)
     RICHARD G. STOLL (SBN 222442),
 2   SHORELINE, A Law Corporation
     1299 Ocean Avenue, Suite 400
 3   Santa Monica, California 90401-1007
     Telephone: (310) 451-8001
 4   Facsimile: (310) 395-5961
 5   apauly@shoreline-law.com
     rstoll@shoreline-law.com
 6
     Attorneys for Defendants
 7   99 CENTS ONLY STORES LLC
     and SERG KEREZ
 8
 9            Plaintiff EARL THOMAS (“Plaintiff”) and Defendants SACRAMENTO COUNTY;
10   SACRAMENTO COUNTY SHERIFF’S DEPUTIES S. DANIELS, FIDLER AND SERGEANT
11   McKERSIE (“County Defendants”); and SERG KEREZ and 99 CENTS ONLY STORES LLC
12   (“99 Cents Defendants”); by and through their respective attorneys, hereby jointly stipulate and
13   respectfully request continuance of the April 27, 2020, trial date and all associated pretrial case
14   deadlines. This third request for an extension of time is based on the following good cause:
15            1.       Plaintiff’s counsel filed a Motion to Withdraw as counsel in this matter on May 17,
16                     2018. Dkt. No. 51. That Motion is still pending before the Court.
17            2.       As stated in the Motion, due to the significant breakdown in the attorney-client
18                     relationship, Plaintiff and his counsel are unable to move forward with the case
19                     including conducting and responding to discovery.
20            3.       The deadline to complete discovery in this matter is currently April 26, 2019; the
21                     Parties need additional time to conduct discovery in this matter. Dkt. No. 55. In
22                     light of the pending Motion to Withdraw as Counsel, Plaintiff’s counsel would like
23                     to limit any potential prejudice to Plaintiff as much as possible by giving him
24                     sufficient time to prepare his case.
25
26            Based on the foregoing, the parties jointly stipulate and request that the Court continue all
27   case deadlines by five months, including continuing the trial date from April 27, 2020, to
28   September 28, 2020, and request continuing the associated case deadlines as follows:
     STIP AND ORDER
     EXTENDING DEADLINES                                -- 2 --
     CASE NO. 2:15-cv-01952-TLN-EFB
 1            Fact discovery cut-off:                                 September 25, 2019
 2            Expert disclosure:                                      November 22, 2019
 3            Expert rebuttal:                                        December 13, 2019
 4            Hearing of dispositive motions:                         May 7, 2020
 5            Joint pretrial conference statement:                    July 16, 2020
 6            Pretrial conference:                                    July 23, 2020
 7            Trial:                                                  September 28, 2020
 8
 9   Dated: March 28, 2019                            REIN & CLEFTON

10

11                                        By         /s/ Aaron Clefton
                                                     AARON CLEFTON
12                                                   Attorneys for Plaintiff
13                                                   EARL THOMAS

14

15
     Dated: March 28, 2019                           LONGYEAR, O’DEA & LAVRA, LLP
16

17
                                          By         /s/ Kelley S. Kern
18                                                   KELLEY S. KERN
                                                     Attorneys for Defendants
19
                                                     COUNTY OF SACRAMENTO,
20                                                   SHERIFF SCOTT R. JONES, DEPUTY S.
                                                     DANIELS, DEPUTY FIDLER, and DEPUTY
21                                                   McKERSIE (erroneously sued as Cpl. McKERSEY)
22
     Dated: March 28, 2019                           SHORELINE, A Law Corporation
23

24

25                                        By         /s/ Richard G. Stoll
                                                     RICHARD G. STOLL
26                                                   Attorneys for Defendants
                                                     99 CENTS ONLY STORES LLC
27                                                   and SERG KEREZ
28
     STIP AND ORDER
     EXTENDING DEADLINES                                -- 3 --
     CASE NO. 2:15-cv-01952-TLN-EFB
 1                                                   ORDER
 2            Pursuant to the parties’ stipulation, it is hereby ordered that the deadlines are reset as
 3   follows:
 4            Fact discovery cut-off:                                  September 25, 2019
 5            Expert disclosure:                                       November 22, 2019
 6            Expert rebuttal:                                         December 13, 2019
 7            Hearing of dispositive motions:                          May 14, 2020
 8            Joint pretrial conference statement:                     July 16, 2020
 9            Pretrial conference:                                     July 23, 2020, at 2:00 PM
10            Trial:                                                   September 28, 2020, at 9:00 AM
11   IT IS SO ORDERED.
12
     Dated: March 28, 2019
13

14

15
                                        Troy L. Nunley
16
                                        United States District Judge
17

18

19

20

21

22

23

24

25
26

27

28
     STIP AND ORDER
     EXTENDING DEADLINES                               -- 4 --
     CASE NO. 2:15-cv-01952-TLN-EFB
